ORDER

PER CURIAM:
Shawn Hoffman appeals the denial of a Motion to Vacate, Set Aside or Correct the Judgment and Sentences, filed pursuant to Rule 24.035, alleging ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).